      Case 2:18-cv-01422 Document 1 Filed 11/13/18 Page 1 of 6 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  At Charleston

ERIE INSURANCE PROPERTY AND
CASUALTY COMPANY,

                              Plaintiff,

v.                                                                             2:18-cv-01422
                                                            CIVIL ACTION NO.: __________

INEZ LEWIS, in her individual capacity and as
Administratrix of the ESTATE OF TIMOTHY
JASON LEWIS, HOPE CLINIC, PLLC, a
West Virginia limited liability company, JAMES
H. BLUME, JR., D.O., TERESA EMERSON, FNP,
MARK A. CLARKSON, D.O., PAUL W. BURKE, JR., M.D.
And CROSS LANES FAMILY PHARMACY LLC
& POCA VALU RITE PHARMACY,

                              Defendants.

                          COMPLAINT FOR DECLARATORY RELIEF

       COMES NOW the Plaintiff, Erie Insurance Property and Casualty Company (hereinafter
“Erie”), by and through its attorneys, Michelle E. Gaston, Esquire and the law firm of Steptoe &
Johnson PLLC, and for its Complaint for Declaratory Relief, states as follows:

       1.      This action is instituted pursuant to the provisions of W.Va. Code §§ 55-13-1, et
seq., known as the Uniform Declaratory Judgments Act and 28 U.S.C. § 2201 regarding
declaratory judgments.

       2.      Erie Insurance Property and Casualty Company is a corporation with its principal
place of business located in the State of Pennsylvania and is licensed to do business in the State
of West Virginia.

        3.    Inez Lewis, in her individual capacity and as Administratrix of the Estate of The
Estate of Timothy Jason Lewis, is a resident of Floyd County, Kentucky.

       4.      Hope Clinic, PLLC is a West Virginia professional limited liability company.

      5.    James H. Blume, Jr., D.O. is, upon information and belief, is a citizen and resident
of Summers County, West Virginia.

       6.     Teresa Emerson, FNP is, upon information and belief, a citizen and resident of
Prince William County, Virginia.
      Case 2:18-cv-01422 Document 1 Filed 11/13/18 Page 2 of 6 PageID #: 2



      7.     Mark a. Clarkson, D.O. is, upon information and belief, a citizen and resident of
Mercer County, West Virginia.

       8.    Paul W. Burke, Jr., M.D. is, upon information and belief, a citizen and resident of
Jackson County, West Virginia.

       9.      Cross Lanes Family Pharmacy LLC & Poca Valu Rite Pharmacy LLC is a West
Virginia professional limited liability company.

        10.     Upon information and belief, the amount in controversy exceeds Seventy-Five
Thousand Dollars ($75,000.00). See Erie Ins. Prop. and Cas. Co. v. Smith, 2006 WL 2591127
(S.D.W.V. 2006) (Amount in controversy is value of underlying claim including pecuniary result
to either party).

        11.    Cross Lanes Family Pharmacy LLC & Poca Valu Rite Pharmacy LLC purchased
a policy of commercial general liability insurance, policy number Q446390038, from Erie,
which policy canceled on or about February 24, 2016. [Policy, attached hereto as Exhibit A].

       12.    Inez Lewis, in her individual capacity and as Administratrix of the Estate of
Timothy Jason Lewis, brought suit against Cross Lanes Family Pharmacy LLC & Poca Valu Rite
Pharmacy LLC and others (hereinafter the “Lewis Litigation”) following the May 4, 2017 death
of Timothy Jason Lewis. [Civil Complaint, attached hereto as Exhibit B].

       13.    The Civil Complaint alleges that “[b]eginning in 2014” the decedent, “Timothy
Lewis[,] was continuously prescribed Oxycodone 20mg, Oxycodone 30mg, and Methadone HCL
10mg by the Medical Defendants.” [Exhibit B at ¶ 28].

       14.      The Civil Complaint Plaintiff notes that “Oxycodone and Methadone HCL . . . are
opioid analgesics and used to treat severe pain” and “are highly addictive and potentially lethal.”
[Exhibit B at ¶ 29].

        15.   The Lewis Litigation alleges that “the Pharmacy Defendants [including Cross
Lanes Family Pharmacy LLC & Poca Valu Rite Pharmacy LLC] failed to report suspicious
prescription activity to the West Virginia Board of Pharmacy and/or federal regulatory
agencies.” [Exhibit B at ¶ 31].

      16.      The Civil Complaint contends that “the Pharmacy Defendants” filled the
decedent’s prescriptions “without a medically necessary purpose”. [Exhibit B at ¶ 33].

       17.      According to the Lewis Litigation, because of the “Defendants’ negligent acts and
omissions including . . . filling prescriptions for highly addictive and potentially lethal drugs
without a medically necessary purpose for doing so, Mr. Lewis became addicted to opioids.”
[Exhibit B at ¶ 34].

       18.    The Lewis Litigation alleges that Mr. Lewis’ opioid addiction rendered him
unable “to maintain gainful employment and his health deteriorated.” [Exhibit B at ¶ 35].
      Case 2:18-cv-01422 Document 1 Filed 11/13/18 Page 3 of 6 PageID #: 3



        19.   The Civil Complaint states that “[o]n May 4, 2017, and as a direct and proximate
result of Defendants’ negligent acts and omissions, Mr. Lewis overdosed on opioids and died
from multi-drug toxicity.” [Exhibit B at ¶ 36].

        20.    The Civil Complaint alleges, as against Cross Lanes Family Pharmacy LLC &
Poca Valu Rite Pharmacy LLC, “negligence/violation of the West Virginia Medical Professional
Liability Act” and a standalone count for punitive damages.

        21.     Cross Lanes Family Pharmacy LLC & Poca Valu Rite Pharmacy LLC has sought
the defense of, and indemnification for, the Lewis Litigation under the Erie insurance policy.

       22.    As amended, the insuring clause of the subject policy states:

              a.      We will pay those sums that the insured becomes legally
              obligated to pay as damages, including punitive or exemplary
              damages to the extent allowed by law, because of ‘bodily injury’ or
              ‘property damage’ to which this insurance applies. We will have
              the right and duty to defend the insured against any ‘suit’ seeking
              those damages. However, we will have no duty to defend the
              insured against any ‘suit’ seeking damages for ‘bodily injury’ or
              ‘property damage’ to which this insurance does not apply. We
              may, at our discretion, investigate any ‘occurrence’ and settle any
              claim or ‘suit ‘that may result: But:

              1)     The amount we will pay for damages is limited as
              described in Section III – Limits of Insurance; and

              2)     Our right and duty to defend end when we have used up the
              applicable limit of insurance in the payment of judgments or
              settlements under Coverages A or B or medical expenses under
              Coverage C.

              No other obligation or liability to pay sums or perform acts or
              services is covered unless explicitly provided for under
              Supplementary Payments – Coverages A and B.

              b.    This insurance applies to ‘bodily injury’ and ‘property
              damage’ only if:

              1)     The ‘bodily injury’ or ‘property damage’ is caused by an
              ‘occurrence’ that takes place in the ‘coverage territory’; and

              2)      The ‘bodily injury’ or ‘property damage’ occurs during the
              policy period.
      Case 2:18-cv-01422 Document 1 Filed 11/13/18 Page 4 of 6 PageID #: 4



               c.      Damages because of ‘bodily injury’ include damages
               claimed by any person or organization for care, loss of services or
               death resulting at any time from the bodily injury.

[Exhibit A at PK-GN (Ed. 1/10)].

        23.    “Bodily injury” is defined by the Erie policy as “bodily injury, sickness or disease
sustained by a person, including death resulting from any of these at any time.” [Exhibit A at
CG 00 01 (Ed. 4/13) at 12].

       24.     “Property damage” is defined by the Erie policy as:

               a.      Physical injury to tangible property, including all resulting
               loss of use of that property. All such loss of use shall be deemed to
               occur at the time of the physical injury that caused it; or

               b.      Loss of use of tangible property that is not physically
               injured. All such loss of use shall be deemed to occur at the time
               of the ‘occurrence’ that caused it.

               For the purpose of this insurance, electronic data is not tangible
               property.

               As used in this definition, electronic data means information, facts,
               or programs stored as or on, created or used on, or transmitted to or
               from computer software, including systems and applications
               software, hard or floppy disks, CD-ROMs, tapes, drives, cells, data
               processing devices or any other media which are used with
               electronically controlled equipment.

[Exhibit A at CG 00 01 (Ed. 4/13) at 14].

        25.    “Occurrence” is defined by the Erie policy as “an accident, including continuous
or repeated exposure to substantially the same general harmful conditions.”[Exhibit A CG 00 01
(Ed. 4/13) at 13].

        26.    The insuring clause of the Erie policy was further amended by the addition into
the insuring agreement of the “Druggists Professional Liability” endorsement, which states:

               We will pay those sums that the insured becomes legally obligated
               to pay as damages because of ‘bodily injury’ or ‘property damage’
               to which this insurance applies arising out of the rendering of or
               failure to render ‘pharmacy services’ in connection with the named
               insured’s practice of pharmacy, but only in the operation of your
               retail pharmacy. The ‘bodily injury’ or ‘property damage’ shall be
               deemed to be caused by an ‘occurrence’.
      Case 2:18-cv-01422 Document 1 Filed 11/13/18 Page 5 of 6 PageID #: 5



[Exhibit A at PK-KF (Ed. 6/13)].

          27.   According to the Erie policy:

                ‘Pharmacy services’ means the art, practice, or profession of
                preparing, preserving, compounding, and dispensing medicines,
                medical drugs, supplies, equipment, or devices used in the
                treatment of medical disorders and maladies rendered by the
                insured in the capacity of a retail pharmacist or pharmacy.

                ‘Pharmacy services’ also include services by the insured as a
                member of a formal accreditation, standards review, or similar
                professional board or committee.

                ‘Pharmacy services’ does not include ‘manufacturing’.

[Exhibit A at PK-KF (Ed. 6/13)].

      28.     There is no coverage under the Erie policy for any “bodily injury” or “property
damage” that occurred outside of a policy period.

          29.   The Lewis Litigation does not allege “property damage” covered by the Erie
policy.

                            COUNT I -- DECLARATORY RELIEF

       30.     Erie reincorporates by reference the statements and allegations contained in
paragraphs 1 through 29 of its request for Declaratory Relief.

       31.     Erie seeks a declaratory judgment against the other parties to the effect that Erie is
not required to provide coverage under the subject policy for the alleged claims and damages of
the Lewis Litigation and, further, to the effect that Erie does not have the duty to defend or
indemnify its insured of and from the Lewis Litigation.

                        COUNT II -- ATTORNEY FEES and COSTS

         32.     Erie reasserts the statements and allegations contained in paragraphs 1 through 31
of its request for Declaratory Relief.

      33.    W. Va. Code § 55-13-10 provides, “in any proceeding under this article, the Court
may make such award of costs as may seem equitable and just.”

       34.      The United States Code permits a discretionary award of “[f]urther necessary or
proper relief” following a favorable decision in a declaratory judgment action. 28 U.S.C. § 2202.

        35.     Erie submits that a discretionary award of attorney fees and costs in prosecuting
this declaratory judgment action is appropriate.
    Case 2:18-cv-01422 Document 1 Filed 11/13/18 Page 6 of 6 PageID #: 6




     WHEREFORE Erie respectfully requests the following relief:

     (1)    A declaration as to the nonexistence of coverage for the defense and
            indemnification for the claims and damages as set forth in the Lewis
            Litigation;

     (2)    That Erie be awarded its attorney’s fees and costs in prosecuting this
            action; and

     (3)    That Erie be awarded any and all other further relief that this Court deems
            just and proper.


                                                 ERIE INSURANCE PROPERTY
                                                 AND CASUALTY COMPANY,

                                                 By Counsel


                                                 /s/Michelle E. Gaston
                                                 Michelle E. Gaston, Esq. (WVSB #7494)
STEPTOE & JOHNSON PLLC                           P.O. Box 1588
     Of Counsel                                  Charleston, WV 25326-1588
                                                 Telephone: 304-353-8000
                                                 Telecopier: 304-353-8180
                                                 michelle.gaston@steptoe-johnson.com
